Citation Nr: 0310410	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1975 to April 
1976.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In this decision, the RO 
determined that the veteran had failed to submit the required 
new and material evidence to reopen a claim for entitlement 
to service connection for a psychiatric disability.  This 
appeal also arises from a decision of the RO issued in the 
Supplemental Statement of the Case (SSOC) of October 2000 
that denied entitlement to service connection for PTSD.  The 
Board of Veterans' Appeals (Board) issued a decision in 
February 2003 that reopened the claim for entitlement to 
service connection for a psychiatric disability on the basis 
of new and material evidence.  The Board deferred any 
decision on the merits of the service connection claim for a 
psychiatric disorder, to include PTSD, until further 
development had been completed.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2).  Consistent with the new duty-to-
assist regulations, after reviewing this case, the Board 
determined that additional development was required regarding 
the veteran's alleged in-service stressor.  Such development 
was undertaken directly by the Board in April 2003.  The 
veteran's written response was received in May 2003.  The 
agency of original jurisdiction (that is, the RO) has not 
reviewed this evidence nor prepared a SSOC discussing this 
evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.   Thus, in 
light of this new judicial precedent and the needed 
development discussed below, the Board is compelled to remand 
this case to the RO in order to provide the veteran an SSOC 
regarding all evidence received since the last issued SSOC.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f).  In this case, as 
there is no evidence that the veteran was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed in-service stressors.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  While the claims file includes a diagnosis 
of PTSD, this diagnosis of PTSD was based upon a reported in-
service stressor that has not been verified.  In addition to 
PTSD, there are other psychiatric diagnoses of record.  The 
post-service diagnoses include PTSD, anxiety disorder, 
depression, and possible schizoid personality disorder.  A VA 
psychiatrist provided a compensation examination report in 
January 1995; however, he noted that the veteran's claims 
file and medical records had not been available for review.  

The Court of Appeals for Veterans Claims (Court) has held 
that the provisions in VA Adjudication Manual M21-1, Part 
III, 5.14(c), which addresses PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Patton v. West, 12 Vet. App 272 (1999).  These provisions 
were later incorporated into regulation at 38 C.F.R. 
§ 3.304(f)(3).  See 67 Fed.Reg. 10332 (Mar. 7, 2002).  It is 
noted that victims of in-service personal assault may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  A stressor development letter specifically 
tailored for personal assault cases is required to be sent to 
such veterans.  The Board sent such a letter to the veteran 
in April 2003 and his response was received in May 2003.  

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  A review of the veteran's personnel 
records indicates that he successfully completed his basic 
training and advanced individual training (AIT) without 
incident.  However, after being given a permanent unit 
assignment, his behavior and attitude significantly 
deteriorated.  As there is evidence of behavior changes, the 
appropriate healthcare professional should review this 
evidence and discuss whether it suggests that a personal 
assault had occurred during basic training.  See 38 C.F.R. 
§ 3.304(f)(3).

In a report of contact of September 2000, it was noted that 
the veteran was attempting to secure Social Security 
Administration (SSA) disability benefits and possibly 
Workers' Compensation benefits.  The Court has ruled on the 
importance of the VA to obtain copies of all relevant SSA 
records when adjudicating a claim for disability 
compensation.  See Masor v. Derwinski, 2 Vet. App. 181 
(1992).  Therefore, the RO should confirm with the veteran 
whether he has applied for or obtained SSA or Workers' 
Compensation benefits.  If so, then the RO should request 
copies of the medical evidence used in determining the 
veteran's eligibility for these benefits.

Finally, on remand the RO should obtain the veteran's 
complete treatment records for a psychiatric disorder from 
Winona Memorial Hospital, Nonihal S. Chaudhri, M.D., and 
Highlands Baptist Hospital.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Contact the veteran and request that 
he indicate whether he has applied for, 
or obtained, SSA disability benefits 
and/or Workers' Compensation.  He should 
be requested to provide a legible copy of 
any decision he has received regarding 
these claims.  If the veteran has applied 
for, or obtained, these benefits, then 
the RO should request from the 
appropriate agency copies of any decision 
denying or granting benefits to the 
veteran, as well as copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claims.  All response/evidence received 
must be incorporated into the claims 
file.

2.  Obtain, with the veteran's consent, 
his medical records from the "Highlands 
Baptist Hospital" (presumably located in 
Louisville, Kentucky) for the period from 
January to March 1979; from Nonihal S. 
Chaudhri, M.D., dated from January 
through March 1979; and from the Winona 
Memorial Hospital (Psychiatric and 
Counseling Center, including from R. 
Peter Mohlman, M.D. and Bruce Frazer, 
L.C.S.W.) for the period from January 
2000 to the present time.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  All evidence 
received must be associated with the 
claims file.  Actual treatment records, 
as opposed to summaries, are pertinent.

3.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be afforded a VA 
examination by a psychiatrist.  The 
purpose of this examination is to 
determine the existence and etiology any 
psychiatric disability to include PTSD.  
The claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including 
psychological testing, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

The veteran has consistently reported 
only one alleged stressor from his 
military service.  This incident 
reportedly happened during basic training 
when a military cook threatened to kill 
him with a meat cleaver if he did not 
properly light an oven.  There is no 
contemporaneous evidence to corroborate 
this account.  It is contended by the 
veteran that this incident has led to his 
current psychiatric disability.  The 
veteran's service personnel records 
indicate that he successfully completed 
basic training and AIT.  He received a 
permanent unit assignment in January 
1976.  Beginning in February 1976, the 
records indicate that he was counseled 
for poor attitude, unwillingness to apply 
himself, being late for work, sitting at 
his desk and not working, and leaving his 
place of duty without the consent of his 
supervisor.  It was reported that the 
veteran had informed his supervisor that 
he wanted out of the military and would 
do almost anything to get out.  In early 
March 1976, the veteran was reduced in 
rank for these offenses.  A psychiatric 
evaluation of late March 1976 found no 
psychiatric disease or evidence of a 
character or behavior disorder.  However, 
due to the veteran's minimal motivation 
for military service and the 
improbability that the veteran would make 
a satisfactory adjustment to the 
military, the examiner recommended that 
he be separated.  The veteran was given a 
general discharge in April 1976.  He 
claimed that he had sought psychiatric 
treatment soon after his release from the 
military, but this private facility 
responded in December 1994 that records 
of this treatment were not available.  A 
private physician noted in a letter of 
January 1997 that the veteran had been 
treated for depression from January to 
March 1979.  A VA psychiatric examination 
in January 1995 noted a diagnosis of 
anxiety disorder.  However, the examiner 
noted that he did not have access to the 
veteran's claims folder or other medical 
records for review.  A private 
psychiatric report of October 2000 noted 
diagnoses for PTSD with secondary 
episodic major depression and possible 
schizoid personality disorder.  It 
appears that these diagnoses were based 
on the veteran's own reported medical 
history.  

Initially, the examiner should determine 
if the veteran's noted behavior starting 
in February 1976 suggests that several 
weeks before he had experienced a 
personal assault during his basic 
training.  In other words, are the 
veteran's behavior changes consistent 
with being the victim of a personal 
assault?

Then, the examiner must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if so, state whether the in-
service stressor was sufficient to 
produce PTSD.  The examiner is instructed 
to consider the incident in basic 
training (being threatened with a meat 
cleaver) as a stressor only if the noted 
behavior changes in February 1976 suggest 
that such a stressor occurred several 
weeks before.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor supporting the diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any acquired 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  
5.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for a psychiatric disability, 
to include PTSD, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC which includes consideration of all 
evidence received since the October 2002 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


